Citation Nr: 0121175	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue and somnolence.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by pains of the shoulders, elbows, and 
left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran had active service from October 1983 to March 
1984 and from November 1990 to June 1991.  The latter service 
included a tour in the Southwest Asia theater during the 
Persian Gulf War (PGW) from January 13 to May 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for chronic fatigue and 
joint pain of the shoulders, elbows, and wrists, all claimed 
as due to an undiagnosed illness. 

In a November 1993 rating decision, the veteran was denied 
service connection for somnolence.  Since that final November 
1993 RO rating decision, the VA laws and regulations that 
provide for service connection for various undiagnosed 
illnesses have been amended to provide for service connection 
of these disorders on a presumptive basis to December 31, 
2001.  See 38 U.S.C.A. §§ 1117, 1118 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.317 (2001).  Generally, a previously and 
finally denied claim may not be reopened unless new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2000).  However, because of the aforementioned liberalizing 
changes in the law, the Board will consider the claim of 
service connection for an undiagnosed illness manifested by 
fatigue and somnolence on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993) (finding that an intervening 
change in the law renders a claim under that law "new").

The veteran's appeal was initially presented to the Board in 
January 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the Board's January 2000 remand, the RO was ordered to 
afford the veteran an additional medical examination 
regarding his undiagnosed illness claimed as a result of 
Persian Gulf service.  The record does not reflect that such 
an examination ever took place and, additionally, the record 
does not disclose the reason behind the lack of a new 
examination.  In Stegall, the U.S. Court of Appeals for 
Veterans Claims (Court) held that "where . . . the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 271.  
Thus, a second remand is required in order to ensure 
compliance with the Board's initial remand.  The RO again 
must attempt to examination the veteran under the protocols 
for claims of undiagnosed illness following service in the 
Persian Gulf.  If the veteran fails to appear for 
examination, that fact should be clearly noted for the 
record.  

During the pendency of this appeal, there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, the veteran's appeal must be remanded in order to 
afford him full development under the terms of the VCAA.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1. The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disabling symptoms since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The veteran should be afforded a VA 
medical examination to evaluate his 
claimed disabilities resulting from an 
undiagnosed illness.  All efforts made 
toward conducting the examinations should 
be documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has current symptoms 
manifested by chronic fatigue, somnolence 
and pain of the shoulders, elbows and 
left wrist due to an undiagnosed illness.  
If any claimed symptoms are related to a 
diagnosed disability, the examiner should 
state whether any such current disability 
is likely due to disease or injury that 
was incurred in or aggravated by 
service..  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

4.  Thereafter, after all necessary 
development is completed, the veteran's 
claims should be reviewed.  The RO must 
consider the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




